In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-22-00003-CV


                         JAMIE LYNN WILLIAMS, APPELLANT

                                            V.

                           HAPPY STATE BANK, APPELLEE

                           On Appeal from the 84th District Court
                                 Hutchinson County, Texas
                Trial Court No. 44,794, Honorable Curt Brancheau, Presiding

                                    January 26, 2022
                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.


       Appellant Jamie Lynn Williams filed a notice of appeal from the trial court’s

judgment without paying the requisite filing fee. By letter of January 4, 2022, the Clerk of

this Court notified Williams that the filing fee was overdue and that unless she was

excused from paying court costs under Rule of Appellate Procedure 20.1, failure to pay

the filing fee by January 14 would result in dismissal of the appeal. To date, Williams has

not paid the filing fee or sought leave to proceed without payment of court costs.
       Because Williams has failed to comply with a requirement of the appellate rules

and a notice from the Clerk requiring action within a specified time, we dismiss the appeal.

See TEX. R. APP. P. 25.1(b), 42.3(c).

                                                        Per Curiam




                                             2